HEDRICK, Judge.
Plaintiffs excepted to “the signing and entry of judgment and findings of fact.” This exception is broadside and does not bring up for review the sufficiency of the evidence to support the findings but presents only the face of the record for review, which includes whether the facts found or admitted support the judgment and whether the judgment is proper in form. Davenport v. Travelers Indemnity Co., 283 N.C. 234, 195 S.E. 2d 529 (1973). Accordingly, we have carefully examined the face of the record and conclude the findings of fact support the judgment entered, and the judgment is proper in form.
Affirmed.
Chief Judge Brock and Judge Clark concur.